[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             February 27, 2007
                             No. 06-14532                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 06-00597-CV-J-25-MMH

ANTHONY L. SMITH,

                                                           Plaintiff-Appellant,

                                  versus

JOHN SOUTHWOOD, Honorable, Circuit Judge,
KENNETH BOSTON, Asst. State Attorney,
JOHN DELANEY, Asst. State Attorney,
BRADFORD L. THOMAS, District Court Judge,
EDWIN B. BROWNING, District Court Judge,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (February 27, 2007)


Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      Florida prisoner Anthony Lamar Smith, proceeding pro se, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights action. In his

complaint, Smith alleged ineffective assistance of counsel, due process violations,

and equal protection violations. The district court concluded Smith needed to file a

habeas corpus petition because he sought a new criminal trial based on the alleged

constitutional violations, and dismissed his claim without prejudice because it had

advised Smith that, pursuant to the Antiterrorism and Effective Death Penalty Act,

110 Stat. 1214, § 106(b)(3)(a), he needed authorization to file a second or

successive habeas corpus petition.

      Claims challenging the fact of conviction “fall within the ‘core’ of habeas

corpus,” while claims challenging the conditions of confinement may be brought in

a civil rights action under § 1983. Nelson v. Campbell, 124 S. Ct. 2117, 2122

(2004). Thus, a civil rights action under § 1983 is not appropriate when a state

prisoner challenges the fact of his incarceration. Preiser v. Rodriguez, 93 S. Ct.

1827, 1841 (1973).

      When a court concludes a prisoner is in fact challenging his conviction, it

should treat the case as if it was raised as a habeas corpus petition, and apply the

corresponding procedural and exhaustion requirements of the AEDPA.

Hutcherson v. Riley, 468 F.3d 750, 754 (11th Cir.), cert.denied, 127 S. Ct. 467



                                           2
(2006). As such, the requirement that an applicant obtain an order authorizing the

filing of a second or successive habeas application applies. See 28 U.S.C.

§ 2244(b)(3)(A). Thus, we held a district court did not err in dismissing a § 1983

complaint, construed as an attempt to file a second habeas corpus petition, because

the applicant had not obtained our permission to file the petition. Fugate v. Dep’t

of Corr., 301 F.3d 1287, 1288 (11th Cir. 2002).

      Smith was challenging the fact of his conviction as illustrated by his express

request for a new criminal trial. See Preiser, 93 S. Ct. at 1841. Thus, the exclusive

remedy for his claim was to file a habeas corpus petition, pursuant to 28 U.S.C.

§ 2254. See Nelson, 124 S. Ct. at 2122. Smith’s complaint was an unauthorized

second or successive habeas corpus petition, and the district court did not err in

dismissing his complaint. See Fugate, 301 F.3d at 1288.

      AFFIRMED.




                                           3